Citation Nr: 1449306	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-11 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of colon cancer.

2.  Entitlement to an initial compensable rating for essential hypertension.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel




INTRODUCTION

The Veteran served on active duty July 1972 to December 1972, and from January 2008 to June 2008.  He had additional periods of active service in the Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, as brokered out from the RO in Montgomery, Alabama, which resumed jurisdiction thereafter.

In October 2012, the Veteran submitted to the RO medical records related to the issues of a low back disability and sleep apnea.  In November 2013, the RO asked him to clarify whether his intention was to claim service connection for these conditions.  He, however, did not respond to the query.  

In June 2014, the Veteran filed a claim of service connection for prostate cancer as secondary to the residuals of colon cancer (in VBMS).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a hemicolectomy in February 2009, to remove a cecal mass that was found four months earlier in a November 2008 colonoscopy.  The pathology report showed evidence of a T1N0 adenocarcinoma of the colon, and the Veteran was diagnosed with Stage-1 colon cancer.  Following the hemicolectomy, he was referred to the Montgomery Cancer Center for follow up treatment with Dr. McDaniel, who recommended visits every three months for two years, followed by every six months for another three years.  See June 2009 letter from Dr. McDaniel; August 2010 notice of disagreement.  Similarly, the Veteran stated in his August 2010 notice of disagreement that he underwent abdominal and pelvic CT scans in May 2009 and May 2010.  The claims file does not contain records of the above-mentioned treatment or indication that the RO tried to obtain them.

Rather, the last treatment record concerning the Veteran's colon cancer is dated in December 2009 and consists of a follow up visit to Dr. Cassidy, the surgeon who performed the hemicolectomy.  The Veteran also filed a claim for prostate cancer as secondary to the service-connected residuals of colon cancer in June 2014.  This suggests that there may have been some development of his colon cancer condition since the last VA examination in September 2012.  As such, there are pertinent outstanding records and the currently available evidence is insufficient to determine the current severity of the Veteran's colon cancer and its residuals.  

As the Veteran's outstanding medical records may contain evidence regarding the severity of his hypertension, this issue must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify, and authorize the release of, any outstanding medical records related to his colon cancer, including its residuals, and to his hypertension, to include records of any treatment received at the Montgomery Cancer Center and the CT scans referenced by him in his August 2010 notice of disagreement.  Efforts to obtain those records should be documented and the Veteran should be notified of any failed efforts to obtain them, and allowed the opportunity to provide any missing records.  All records received must be associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his colon cancer, including its residuals, and of his hypertension.  The examiner should note review of the entire claims file and conduct all appropriate tests.

The examiner should measure and record all subjective and objective manifestations of the Veteran's colon cancer, including its residuals, and of his hypertension.

A complete rationale must be provided for any opinion offered.  All lay and medical evidence should be considered.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


